Citation Nr: 0907403	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.

3.  Entitlement to a compensable evaluation for service-
connected beta thalassemia, to include whether the reduction 
of the Veteran's disability rating, from 10 percent to 
noncompensable, effective October 1, 2006, was proper.

4.  Entitlement to a compensable evaluation for service-
connected gastroesophageal reflux disease, gastroparesis, 
hiatal hernia, esophagitis, status post cholecystectomy, to 
include whether the reduction of the Veteran's disability 
rating, from 60 percent to noncompensable, effective October 
1, 2006, was proper.

5.  Entitlement to an increased evaluation for service-
connected esophageal stricture, Schatzki's ring in the 
esophagus, currently evaluated as 10 percent disabling, to 
include whether the reduction of the Veteran's disability 
rating, from 30 percent to 10 percent, effective October 1, 
2006, was proper.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 2001.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

All of the issues on appeal, except for the claim for an 
increased evaluation for service-connected bilateral pes 
planus, are addressed in the Remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
bilateral pes planus is manifested by pain, mild angulation 
of the Achilles tendon, and limitation of motion on eversion 
to approximately 10 degrees on full weight-bearing in a 
relaxed posture.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letters mailed in February and March 2006, prior 
to its initial adjudication of the claims.  This is not a 
case in which a noticeable worsening or increase in severity 
of the disabilities would not establish the Veteran's 
entitlement to an increased rating.  Although the notice 
letters did not provide all of the information required by 
Vazquez, the Veteran was provided the specific criteria for 
rating the disabilities in the Statement of the Case.  After 
the VCAA letter and issuance of the Statement of the Case and 
several Supplemental Statements of the Case, the Veteran's 
representative responded in October 2007 saying that the 
Veteran's claims had been reviewed and there was no 
additional evidence or arguments to add.  Furthermore, the 
Veteran's representative submitted written argument on behalf 
of the Veteran in June 2007.  Therefore, the Board concludes 
that any failure to provide notice with respect to the notice 
required by Vazquez is no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent post service VA and private medical records have 
been obtained.  Neither the Veteran nor her representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim for a higher 
evaluation for pes planus.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a Veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  


Bilateral Pes Planus

Service connection for bilateral pes planus was granted by a 
January 2002 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
effective October 1, 2001.

A March 2006 VA feet examination report stated that the 
Veteran's medical records and claims file had been reviewed.  
The Veteran reported that the disability began in about 1995 
and that "her condition has been stable since 1999, and 
there's been no significant interval history."  She reported 
pain in the plantar area of the bilateral feet which could 
become severe at times.  The pain was precipitated by 
prolonged standing and lasted for approximately 30 minutes if 
she was able to elevate her feet.  The Veteran reported that 
shoe inserts exacerbated the symptoms.  She reported that she 
was not limited in sitting, but could not stand for more than 
30 minutes and could not walk more than half a mile.  The 
Veteran did not use an assistive device, walked unaided, and 
denied any instability or skin problems.  The Veteran 
reported that she was not being treated for the disability 
and that she had not lost time from work as a result of it.

On physical examination, the Veteran had no abnormal motion, 
crepitus, edema, effusion, fatigability, or mass.  She also 
had no muscle atrophy, painful motion, redness, spasm, heat, 
weakness or incoordination.  There was tenderness in the 
bilateral plantar arch that was moderate in severity.  The 
Veteran's gait and circulation were normal and there were no 
skin abnormalities or evidence of abnormal weight bearing.  
There was no deformity or structural abnormality of the foot 
and no evidence of malunion or nonunion of the tarsal or 
metatarsal joints.  On skeletal examination, the Veteran had 
no arch with weight-bearing and a "minimal" arch with 
nonweight-bearing.  There was a "very mild" degree of 
angulation of the Achilles tendon which was nontender and 
easily correctable with manipulation.  No abnormalities were 
noted on range of motion, except for eversion limited to 
approximately 10 degrees on full weight-bearing in a relaxed 
posture.  There were no abnormalities of the Veteran's nails 
or reflexes.  Circulation, motor, and sensory examinations 
were normal.  There was "point tenderness to palpation" of 
the bilateral mid plantar arch and low "writing arches, 
which seemed to disappear fully with weight-bearing."  There 
was no indication of abnormal weight-bearing in the form of 
calluses, breakdown, or unusual shoe wear pattern.  
Weight-bearing was normal, as was posture on standing, 
squatting, supination, pronation, and rising on toes and 
heels.  The diagnosis was bilateral pes planus which had no 
significant occupational effects.  The examiner stated that 
the disability caused moderate impairment in chores, 
shopping, exercise, sports, and recreation, and no impairment 
in the other daily activities.

In an October 2006 private medical report, the Veteran 
complained of bilateral foot pain.  She reported that it was 
not relieved by custom or pre-fabricated shoe inserts.  The 
Veteran stated that she experienced cramps in the insteps of 
both feet and her toes "spread out like stiff twigs" during 
flare-ups at night while in bed.  On physical examination, 
the Veteran had bilateral pes planus.  She favored her left 
foot when walking.  There was tenderness of the arches of the 
bilateral feet and the plantar insertions into the bilateral 
calcaneae and bilateral plantar forefeet.  There were no 
lesions on the soles of the feet or between the toes.  There 
was no intermetatarsal tenderness to palpation.  The 
assessment was plantar fasciitis with bilateral symptoms, 
worse in the left foot, and pes planus. 

The medical evidence of record shows that the Veteran's 
bilateral pes planus is manifested by pain, mild angulation 
of the Achilles tendon, and limitation of motion on eversion 
to approximately 10 degrees on full weight-bearing in a 
relaxed posture.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for acquired flatfoot, both bilateral 
and unilateral, that is moderate in severity with weight-
bearing line over or medial to the great toe, inward bowing 
of the atendo achillis, pain on manipulation and use of the 
feet.  Severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, warrants a 20 percent evaluation 
if it is unilateral and a 30 percent evaluation if it is 
bilateral.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the atendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, warrants a 30 percent evaluation if it is 
unilateral and a 40 percent evaluation if it is bilateral.  
38 C.F.R. § 4.104, Diagnostic Code 5276.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behaviour in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The medical evidence of record does not show that the 
Veteran's bilateral pes planus has ever been manifested by 
marked deformity, swelling on use, or callosities.  While 
pain on manipulation and use is noted, the Veteran was able 
to stand for 30 minutes and incurred, at the most, only 
moderate impairment in her activities of daily living.  
Accordingly, the Veteran's bilateral foot pain alone is not 
sufficient to find that her bilateral pes planus is severe in 
degree.  As such, an evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5276.

As for other provisions under the Schedule, there is no 
medical evidence that the Veteran has weak foot, claw foot, 
Morton's disease, hallux, valgus, hallux rigidus, hammer toe, 
or malunion or nonunion of the tarsal or metatarsal bones.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under the Diagnostic Codes corresponding to these 
symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278, 5279, 5280, 5281, 5282, and 5283 (2008).

The Veteran's representative has claimed that application of 
the bilateral factor is warranted for the Veteran's pes plans 
under 38 C.F.R. § 4.26 (2008).  However, the Schedule 
specifically states that a 10 percent evaluation is warranted 
for moderate pes planus that is bilateral.  Accordingly, the 
bilateral factor is not applicable to this disability, as its 
bilateral nature is already specifically taken into account 
when determining the currently assigned rating.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2008); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the Veteran's complaints of pain and tenderness in 
determining that the preponderance of the evidence is against 
the Veteran's claim of entitlement to a rating greater than 
10 percent for bilateral pes planus.  The Veteran does not 
exhibit edema, weakness, or instability with attention to 
either foot.  While the Veteran has complaints of pain on 
manipulation and use, the objective findings show no more 
than moderate disability.  While the Veteran complained of 
flare-ups and cramps at night, there were no lesions on the 
soles of her feet or between her toes.  Similarly, the 
examiner that conducted the March 2006 observed normal weight 
bearing and posture on standing, squatting, supination, 
pronation, and rising on toes and heals.  Nevertheless, the 
Board notes that pain on manipulation and use is explicitly 
mentioned in the criteria for evaluation of flat feet and has 
thus been specifically considered.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  Marked interference of employment has 
not been shown and there is no indication in the record that 
the schedular evaluations are inadequate to evaluate the 
impairment of the Veteran's earning capacity due to the 
disability at issue.  The Veteran has not required frequent 
hospitalization for her service-connected bilateral pes 
planus, and the reported manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the Veteran's service-
connected bilateral pes planus.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of 10 percent for the Veteran's service-connected 
bilateral pes planus at any time during the period pertinent 
to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also 
Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 10 percent, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.


REMAND

Service connection for multiple disabilities was granted by a 
January 2002 rating decision.  These included beta 
thalassemia, evaluated as 10 percent disabling, 
gastroesophageal reflux disease, gastroparesis, hiatal 
hernia, esophagitis, status post cholecystectomy, evaluated 
as 60 percent disabling, and esophageal stricture, Schatzki's 
ring in the esophagus, evaluated as 30 percent disabling.  
All of these evaluations were assigned an effective date of 
October 1, 2001, which was the day after the Veteran's 
separation from military service.

In February 2006, the Veteran filed a claim for an increased 
rating for these disorders, claiming that they had all 
increased in severity.  As part of the development of these 
issues, the Veteran was provided with multiple VA medical 
examinations in March 2006.  Based on the findings in these 
examinations, a May 2006 rating decision proposed that the 
Veteran's ratings for the above 3 disabilities be reduced to 
noncompensable, noncompensable, and 10 percent, respectively.  
See 38 C.F.R. § 3.105(e) (2008).  A subsequent July 2006 
rating decision reduced the disabilities to the proposed 
levels, effective October 1, 2006.  Accordingly, all 3 of the 
reduced disabilities had evaluations which were in effect for 
at least five years.  As such, evidence of sustained and 
material improvement, as shown by an examination, is required 
before they can be reduced.  38 C.F.R. § 3.344 (2008).  Only 
evidence of sustained material improvement that is reasonably 
certain to be maintained, as shown by full and complete 
examinations, can justify a reduction.  If there is any 
doubt, the rating in effect will be continued.  See Brown v. 
Brown, 5 Vet. App. 413, 417-18 (1995).

In regard to the Veteran's beta thalassemia disability, a 
February 2006 private medical report stated that the 
Veteran's iron deficiency had "resolved with parenteral iron 
therapy" without evidence of recurrence, and that her beta 
thalassemia was "stable."  A March 2006 VA lymphatic 
disorders examination report stated that the Veteran was 
asymptomatic and the disability was in remission.  In an 
April 2006 private medical report, the Veteran denied 
lightheadedness, fatigue, or bleeding.  A July 2006 private 
medical report stated that the Veteran had previously had an 
iron deficiency anemia which had resolved, but testing showed 
that the Veteran's hemoglobin level was "moderately low" 
and had decreased since January 2006.  A January 2007 VA 
hemic disorders report stated that the Veteran's beta 
thalassemia was "in remission" and reported that hemoglobin 
levels in November 2006 had increased from the level recorded 
in July 2006.  In regard to the gastrointestinal and 
gastroesophageal disabilities, a March 2006 VA esophagus and 
hiatal hernia examination report stated that the Veteran was 
asymptomatic except for "chronic dumping syndrome" and that 
she did not require any kind of medication.

The medical evidence listed above does show that the Veteran 
experienced material improvement of the 3 relevant 
disabilities at the time the examinations were performed.  
However, this evidence is insufficient to show that this 
material improvement was reasonably certain to be maintained.  
In the case of the gastrointestinal and gastroesophageal 
disabilities, there is only 1 relevant medical report.  While 
that report states that the Veteran was largely asymptomatic, 
it did not provide any indication as to whether this level of 
symptomatology was temporary or long-term.  Similarly, while 
the beta thalassemia disability has more than 1 medical 
report which shows a decreased level of symptomatology, all 
of the reports fall within a 1 year time frame, and even then 
the medical evidence includes evidence that the Veteran's 
hemoglobin levels were not stable.  The uncertain nature of 
the Veteran's improved condition is further substantiated by 
the Veteran's January 2009 letter, which indicated that she 
required another esophageal surgery.  The Board therefore 
concludes that additional VA examinations are needed to 
determine whether any material improvement that has occurred 
in the disabilities discussed above is reasonably certain to 
be maintained.  38 C.F.R. §§ 3.326, 3.327 (2008).

In addition, in the January 2009 letter, the Veteran reported 
that her esophageal stricture, Schatzki's ring in the 
esophagus; gastroesophageal reflux disease, gastroparesis, 
hiatal hernia, esophagitis, status post cholecystectomy; and 
post-traumatic stress disorder (PTSD) were increasing in 
severity.  The Veteran reported that she had received recent 
medical treatment which indicated a need for further surgery.  
She also reported that she had been prescribed an 
antidepressant medication for her increasing PTSD symptoms.  
Accordingly, the evidence shows that there is new medical 
evidence that might demonstrate that the Veteran's 
disabilities have increased in severity.  An attempt must be 
made to obtain this evidence.

Finally, the Board again notes that the Veteran reported that 
she was scheduled for another surgery.  As the Veteran's 
service-connected PTSD stressors are related to previous 
surgeries and the Veteran has reported that she is now on 
prescription antidepressant medication, the evidence of 
record indicates that the Veteran's PTSD has increased in 
severity since her last VA examination in December 2006.  The 
Board therefore concludes that an additional VA examination 
is needed to provide a current picture of the Veteran's 
service-connected PTSD.  Id.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.	The RO must contact the Veteran and 
afford her the opportunity to identify 
or submit any additional pertinent 
evidence in support of her claims, to 
include medical treatment records which 
demonstrate the level of severity of 
the Veteran's PTSD, beta thalassemia, 
gastrointestinal, and gastroesophageal 
disabilities since October 2006.  The 
RO must specifically mention the 
records corresponding with the 
treatment reported by the Veteran in 
her January 2009 letter.  Based on her 
response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The Veteran must 
then be given an opportunity to 
respond.

3.	The RO must make arrangements to 
provide the Veteran with an examination 
to determine the current severity of 
her service-connected beta thalassemia.  
The claims file must be made available 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished, to specifically 
include hemoglobin levels.  The report 
of examination must be comprehensive 
and include a detailed account of all 
residual symptoms that the Veteran 
currently experiences as a result of 
her beta thalassemia.  If the examiner 
finds that the Veteran's symptomatology 
has decreased in any way since October 
2001, an opinion must be provided which 
states whether this improvement is both 
sustained and reasonably certain to be 
maintained.  If there is any doubt 
about whether the Veteran's symptoms 
will fluctuate, this must be 
specifically stated.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.	The RO must make arrangements to 
provide the Veteran with an examination 
to determine the current severity of 
her service-connected gastrointestinal 
and gastroesophageal disabilities, to 
include gastroesophageal reflux 
disease, gastroparesis, hiatal hernia, 
esophagitis, status post 
cholecystectomy, esophageal stricture, 
and Schatzki's ring in the esophagus.  
The claims file must be made available 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The report of 
examination must be comprehensive and 
include a detailed account of all 
residual symptoms that the Veteran 
currently experiences as a result of 
her gastrointestinal and 
gastroesophageal disabilities.  If the 
examiner finds that the Veteran's 
symptomatology for any of these 
disorders has decreased in any way 
since October 2001, an opinion must be 
provided which states whether this 
improvement is both sustained and 
reasonably certain to be maintained.  
If there is any doubt about whether the 
Veteran's symptoms will fluctuate, this 
must be specifically stated.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

5.	The RO must make arrangements to 
provide the Veteran with an examination 
to determine the current severity of 
her service-connected PTSD.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what 
the score represents in terms of her 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  The 
report must be typed.

6.	The RO must notify the Veteran that it 
is her responsibility to report for all 
VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

7.	After completing the above actions, the 
RO must readjudicate the Veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


